           Case 1:20-cv-08052-CM Document 5 Filed 10/15/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PRINCE UNIVERSAL MICHAEL ALSO
KNOWN AS MARIO A. THOMPSON,

                                      Plaintiff,                    20-CV-8052 (CM)
                      -against-                                 ORDER OF DISMISSAL
DONALD J. TRUMP, ET AL.,

                                      Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiff Prince Universal Michael brings this action alleging that Defendants violated his

rights. By order dated October 15, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the Court

dismisses the complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,
                Case 1:20-cv-08052-CM Document 5 Filed 10/15/20 Page 2 of 4




550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                           BACKGROUND

         Plaintiff brings this 337-page, typed complaint, naming as Defendants President Donald

J. Trump, and thousands of other Defendants including former President Barak Obama, the

estates for former Presidents Lyndon B. Johnson, Robert F. Kennedy, Richard M. Nixon, and

James E. Carter. Plaintiff also names actors and actresses, including the estates of Lucille Ball,

Desi Arnaz, and John Wayne. He also names as Defendants numerous musical artists, sports

players, and their family members.

         Plaintiff describes himself as

         bestowed from the creator of the heavens and universe owner of the moon in
         proximity to the planet Earth, amongst all other moons and planetary diversities
         of Neptune, Kepler, Gliese and Wasp. In furtherance to be recognized surnamed
         by the creator of the Holy Bible as Prince Universal Michael, from within the
         Book of Daniel 12:1 (KJV).

(ECF No. 2 at 1.) He brings this complaint as a

         demand for sanctions, injunctive reliefs, disgorgements because of the defendants
         perpetrating of amongst other motifs high crimes and multifarious offences
         inclusively of murder, attempted murder, human experimentation, medical
         malpractices, endangerment of a child, antitrust, civil rights, espionages,
         conspiracies, trade secret, defamation of character, copyright infringements,
         libelous slander per se.

(Id. at 1.) 1




         1
             Plaintiff repeats this language on the bottom of every page of the complaint.

                                                    2
               Case 1:20-cv-08052-CM Document 5 Filed 10/15/20 Page 3 of 4




        Plaintiff alleges that,

        Among other injuries caused by the defendants, Plaintiff was brain injured,
        attempted to be murdered upon numerously, inside of the conspiracies utilized by
        the defendants, So as not to be cognizant of their realty of properties. Plaintiff’s
        bestowment commenced at the age of 1 yrs. old forward so as plaintiff wasn’t to
        be with any crime, sin, transgression by the detriment of mankind, human beings,
        celestials and plant Earth’s living situations. Throughout this course of events
        there were problematic conspiracies asserted towards plaintiff sovereignty, with
        existence of high crimes and multifarious offences and as to date. Brought about
        by, aspects of certain U.S. presidents and their administrations, inclusively of
        intervention from the governances of the People’s Republic of China, India,
        Norwegian, Japan, Israel amongst other defendants stated below.

(Id. at 76.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).




                                                  3
            Case 1:20-cv-08052-CM Document 5 Filed 10/15/20 Page 4 of 4




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 15, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
